DETAILED ACTION
Claims 1-10 and 12-14 are amended. Claims 16-20 are added. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20100214209) in view of Revankar (5,767,978).
As per claim 1, Seo discloses a display apparatus (Fig. 1; [0051]) comprising:
a display panel (#100; [0052]);
a backlight unit (#200) configured to provide light to the display panel (#100; [0060]); and
a processor configured to drive the backlight unit (#200; [0052]-[0053]; [0060]-[0061]; where a processor is inherently present), wherein to drive the backlight unit (#200) comprises to:
acquire, based on pixel information of an area excluding a text area in an input image, a current duty for driving the backlight unit (#200; [0071]-[0077]; [0080]-[0086]), and
drive, based on the acquired current duty, the backlight unit (#200; [0088]-[0091]).
However, Seo does not teach the text area having been identified based on a ratio of edge area pixels of the input image.
Revankar teaches the text area having been identified based on a ratio of edge area pixels of the input image (col. 9, line 30-col. 10, line 61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the image region classification disclosed by Revankar to the display apparatus of Seo so as to provide 
a logical basis for using the edge evaluation data to discrimination text objects from other objects (Revankar: col. 10, line 18-20). 
As per claims 2 and 10, Seo in view of Revankar discloses the display apparatus (method) of claim 1 (claim 9), wherein the processor is further configured to: (acquiring of the current duty comprises:) identify(ing) the input image as a plurality of block areas; acquire(ing) feature information on each block area of the plurality of block areas; and identify(ing) the text area based on the acquired feature information (Seo: [0071]-[0080]).
As per claims 3 and 11, Seo in view of Revankar discloses the display apparatus (method) of claim 2 (claim 10), wherein the feature information is configured to include at least one of first pixel information including pixel values equal to or greater than a predetermined threshold gradation or second pixel information including edge area pixel values (Seo: [0074]-[0080]).
As per claims 4 and 12, Seo in view of Revankar discloses the display apparatus (method) of claim 3 (claim 11), wherein the processor is configured to (identifying of the current duty comprises) identify(ing) the text area based on at least one among at least one ratio of the first pixel information or the second pixel information (Revankar: col. 9, line 30-38; col. 10, line 50-61).
As per claims 5 and 13, Seo in view of Revankar discloses the display apparatus (method) of claim 1 (claim 9), wherein the backlight unit (Seo: #200) comprises a plurality of backlight blocks (Seo: [0061]); and
wherein the processor is further configured to: (identifying of the current duty comprises:) identify(ing) the input image as a plurality of areas corresponding to the (a) plurality of backlight blocks (of the backlight unit), respectively (Seo: [0080]-[0091]); and acquire(ing) a plurality of current duties for driving the plurality of backlight blocks corresponding to the plurality of areas based on pixel information excluding pixel information of an area corresponding to the text area in the plurality of areas, respectively (Seo: [0071]-[0077]; [0082]-[0084]).
As per claims 6 and 14, Seo in view of Revankar discloses the display apparatus (method) of claim 1 (claim 9), wherein the processor is further configured to (acquiring of the current duty comprises), based on position information on the text area being received, identify(ing) a position of the text area in the input image based on the position information (Seo: [0064]-[0067]; [0071]-[0080]).
As per claims 7 and 15, Seo in view of Revankar discloses the display apparatus (method) of claim 1 (claim 9), wherein the text area is configured to include at least one of a subtitle area or a log area (Seo: [0072]-[0077]).
As per claim 8, Seo in view of Revankar discloses the display apparatus of claim 1, wherein the display panel (Seo: #100) is a liquid crystal panel (Seo: [0054]).
As per claim 9, Seo discloses a method of driving a display apparatus (Fig. 1; [0051]), comprising:
acquiring a current duty configured to drive a backlight unit (#200; [0060]) based on pixel information of an area excluding a text area in an input image ([0071]-[0077]; [0080]-[0086]); and
driving, based on the acquired current duty, the backlight unit (#200; [0088]-[0091]).
However, Seo does not teach the text area having been identified based on a ratio of edge area pixels of the input image.
Revankar teaches the text area having been identified based on a ratio of edge area pixels of the input image (col. 9, line 30-col. 10, line 61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the image region classification disclosed by Revankar to the display apparatus of Seo so as to provide 
a logical basis for using the edge evaluation data to discrimination text objects from other objects (Revankar: col. 10, line 18-20). 
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display apparatus comprising a display panel, a backlight unit and acquire, based on pixel information of an area excluding a text area in an input image, a current duty for driving the backlight unit does not teach or fairly suggest identify the text area based on a first ratio of block areas of the input image having respective average gradation values that are inferior to a gradation threshold, identify the text area based on a difference between a plurality of first centers of gravity of first pixels and a plurality of second centers of gravity of second pixels, the first pixels having gradation pixel values that exceed a gradation threshold, and the second pixels having edge pixel values within a predetermined range, identify the text area based on a degree to which a particular pixel physical quantity is distributed, the particular pixel physical quantity being at least one of a first gradation value that is inferior to a gradation threshold and a second gradation value that exceeds the gradation threshold.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622